Exhibit AMERICAN APPAREL REPORTS DECEMBER 2 § December 2009 Comparable Store Sales Decreased 5% § Fourth Quarter 2009 Comparable Store Sales Decreased 7% LOS ANGELES, January 7, 2010 – American Apparel, Inc. (NYSE Amex: APP) today announced the company’s comparable store sales for the month of December 2009 and for the fourth quarter ended December 31, 2009. American Apparel reported that for the month of December 2009, sales for stores open for more than twelve months decreased 5% over the year ago period, on a constant currency basis. For the month of December 2008, comparable store sales increased 3%. There were 235 stores in the sales comparison for December For the fourth quarter ended December 31, 2009, comparable store sales decreased 7% over the fourth quarter of 2008. Comparable store sales increased 10% for the fourth quarter ended December 31, 2008. American Apparel opened two new retail stores during the month of December, both in
